Citation Nr: 1819591	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to August 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This case was previously before the Board in December 2014 and August 2016, at which times the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

REMAND

The Board finds that additional development is required before the Veteran's claim is decided.  

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, a review of the record shows the Veteran received medical treatment for substance abuse during his active service, and again in 1982.  A September 1982 treatment record shows that the Veteran's polydrug dependency caused a psychologic dependency.  To date, the Veteran has been afforded VA examinations regarding his claimed psychiatric diagnoses.  However, the Board finds that the medical evidence of record is inadequate to decide the claim, and it must be remanded to determine the nature and etiology of his claimed acquired psychiatric disorders.  In this regard, the June 2015, October 2016, and May 2017 VA examination opinions of record are inadequate to decide the claim.  The VA examination opinions incorrectly state that the Veteran first received psychiatric treatment beginning in the 1990s, and do not address the Veteran's clearly diagnosed substance abuse treatment from active service and 1982.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.
 
Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for an appropriate VA psychiatric examination, with an examiner who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present psychiatric disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination of the Veteran and review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, and proximate thereto.  

Then, the examiner should provide an opinion as to whether any currently present psychiatric disability clearly and unmistakably existed prior to the Veteran's active service; and if so, was that pre-existing disability clearly and unmistakably NOT aggravated by such service.  

In forming the opinion, the examiner should specifically comment on the Veteran's increased substance abuse during his active service.  

For any currently present psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset during the Veteran's active service, or is otherwise etiologically related to such service.  

In forming the opinion, the examiner should specifically comment on the Veteran's increased substance abuse during active service.

A complete rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

